EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), I, Alain Ghiai, Chief Executive Officer and Chief Financial Officer of GlobalPayNet Holdings, Inc.,of GlobalPayNet Holdings, Inc., a Nevada corporation (the “Company”), certifythat: The Quarterly Report on Amendment No. 1 to Form10-Q for the quarter ended March 31, 2010 (the “Form10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 22, 2010 By: /s/ ALAIN GHIAI Alain Ghiai Chief Executive Officer and Chief Financial Officer
